Case 4:19-cv-04067-SOH Document 67                Filed 03/11/21 Page 1 of 4 PageID #: 1168




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION

LIAM HASTINGS, Individually
And as Parent and Next Friend of
NICHOLAS HASTINGS, and
SYDNEY HASTINGS, both Minors,
and TRENTON HASTINGS, Individually                                                   PLAINTIFFS


vs.                                   Civil No. 4:19-cv-04067


FCA US LLC f/k/a/ CHRYSLER GROUP
LLC f/k/a CHRYSLER LLC
f/k/a DAIMLER CHRYSLER f/k/a
CHRYSLER CORPORATION;
LONNIE McCURRY’S FOUR-
WHEELDRIVE-CENTER, INC.
d/b/a SKYJACKER SUSENSION, INC.,
and QUADRATEC, INC.                                                               DEFENDANTS


                                                  ORDER

       Before the Court is Plaintiffs’ Motion to Compel Discovery from separate Defendant

Quadratec, Inc. (“Quadratec”). ECF No. 53. Id. Defendant Quadratec has responded. ECF No. 61.

Pursuant to the provisions of 28 U.S.C. § 636(b)(1) and (3) (2009), the Honorable Susan O. Hickey

referred this Motion to this Court. This matter has been referred to the undersigned for decision. A

hearing was held on this Motion on March 10, 2021. After consideration of the Motion, response and

argument of counsel the Court finds as follows:

       Plaintiffs filed a Motion to Compel seeking to compel responses from Quadratec to ten (10)

Requests for Production. ECF No. 53. The Court will address each Request for Production in turn.



REQUEST FOR PRODUCTION NO. 4: Communications between Quadratec and McCurry’s
regarding the Subject Lift Kit Components insofar as the communication concerns design;
                                                     1
Case 4:19-cv-04067-SOH Document 67                  Filed 03/11/21 Page 2 of 4 PageID #: 1169




specifications; application to a Jeep Product; warnings; safety-related issues; testing; or performance.
The time period for this request is 2013 to the present.

       The Court overrules the objections of Quadratec to this Request for Production. However, the

Court DENIES Plaintiffs’ Motion to Compel, as to this request based on its finding that Quadratec has

complied with document production pertaining to this specific Request for Production.

REQUEST FOR PRODUCTION NO. 5: Communications between Quadratec and FCA-US
regarding the Subject Lift Kit Components insofar as the communication concerns design;
specifications; application to a Jeep Product; warnings; safety-related issues; testing; or performance.
The time period for this request is 2013 to the present.

        The Court overrules the objections of Quadratec to this Request for Production. However, the

Court DENIES Plaintiffs’ Motion to Compel, as to this request based on its finding that Quadratec has

complied with document production pertaining to this specific Request for Production.

REQUEST FOR PRODUCTION NO. 8: Agreements between Quadratec and McCurry’s that were
in place in 2013-2015.

        The Court overrules the objections of Quadratec to this Request for Production. However, the

Court DENIES Plaintiffs’ Motion to Compel, as to this request based on its finding that Quadratec has

complied with document production pertaining to this specific Request for Production.

REQUEST FOR PRODUCTION NO. 9: Agreements between Quadratec and FCA-US that were in
place in 2013-2015.

        The Court overrules the objections of Quadratec to this Request for Production. However, the

Court DENIES Plaintiffs’ Motion to Compel, as to this request based on its finding that Quadratec has

complied with document production pertaining to this specific Request for Production.

REQUEST FOR PRODUCTION NO. 10: Documents received from FCA-US prior to 1 January
2015, pertaining to the use of Lift Kit Components on FCA-US vehicles.

        The Court will overrule the objections of Quadratec to this Request for Production but will

DENY Plaintiffs’ Motion as to this request based on its finding that Quadratec has complied with




                                                       2
Case 4:19-cv-04067-SOH Document 67                  Filed 03/11/21 Page 3 of 4 PageID #: 1170




document production, as requested in this specific Request for Production. Quadratec’s is ordered to

produce responsive documents in its possession from January 1, 2013 through April 22, 2017.

REQUEST FOR PRODUCTION NO. 11: Documents received from FCA-US after 1 January 2015,
pertaining to the use of Lift Kit Components on FCA-US vehicles.

        The Court will overrule the objections of Quadratec to this Request for Production but will

DENY Plaintiffs’ Motion as to this request based on its finding that Quadratec has complied with

document production, as requested in this specific Request for Production. Quadratec’s is ordered to

produce responsive documents in its possession from January 1, 2013 through April 22, 2017.

REQUEST FOR PRODUCTION NO. 12: Research, development and technical documents in your
possession or control that discuss or address the dangers and risks associated with the use of lift kits
and/or aftermarket suspension components on cars, trucks or SUVs.

        The Court will overrule the objections of Quadratec to this Request for Production but will

DENY Plaintiffs’ Motion as to this request based on its finding that Quadratec has complied with

document production, as requested in this specific Request for Production. Quadratec’s is ordered to

produce responsive documents in its possession from January 1, 2013 through April 22, 2017.

REQUEST FOR PRODUCTION NO. 13: Research, development and technical documents in your
possession or control that discuss or address testing of lift kits and/or aftermarket lift kit components
on cars, trucks or SUVs.

        The Court will overrule the objections of Quadratec to this Request for Production but will

DENY Plaintiffs’ Motion as to this request based on its finding that Quadratec has complied with

document production, as requested in this specific Request for Production. Quadratec’s is ordered to

produce responsive documents in its possession from January 1, 2013 through April 22, 2017.

REQUEST FOR PRODUCTION NO. 14: Customer complaints, warranty claims, and lawsuit
documents that involve the combination of a rollover accident; a Quadratec lift kit and/or aftermarket
suspension component of any type; and Quadratec as a party to the lawsuit or claim or complaint.

        The Court will overrule the objections of Quadratec to this Request for Production but will

DENY Plaintiffs’ Motion as to this request based on its finding that Quadratec has complied with

                                                       3
Case 4:19-cv-04067-SOH Document 67                 Filed 03/11/21 Page 4 of 4 PageID #: 1171




document production, as requested in this specific Request for Production. Quadratec’s is ordered to

produce responsive documents in its possession from January 1, 2013 through April 22, 2017.

REQUEST FOR PRODUCTION NO. 20: Communications and Documents that provide information
about agreements between FCA-US and Quadratec for use of the Jeep name in advertising and
marketing.

        The Court overrules the objections of Quadratec to this Request for Production. However, the

Court DENIES Plaintiffs’ Motion to Compel, as to this request based on its finding that Quadratec has

complied with document production pertaining to this specific Request for Production.

        IT IS FURTHER ORDERED that the relevant time period for discovery in this matter shall

be from January 1, 2013 through April 22, 2017.

        The Parties are directed to meet in person or by video/telephone conference and confer

regarding the issue of electronic discovery. Specifically, with the intent to identify which electronic

data storage systems are to be searched and what search terms or methods will be utilized to search the

data storage systems at issue.

        IT IS SO ORDERED this 11th day of March 2021.

                                                       /s/Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE




                                                      4
